Citation Nr: 0903842	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for blackout spells.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable evaluation for otitis media 
of the left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his substantive appeal from August 2005, the veteran 
requested a hearing before a member or members of the Board.  
In September 2008, the RO notified the veteran of a hearing 
scheduled the following month.  He failed to appear for that 
hearing.


FINDINGS OF FACT

1.  A heart condition and hypertension did not have onset 
during active service or within one year of separation from 
active service and are not otherwise etiologically related to 
the veteran's active service.

2.  Blackout spells and Hepatitis C did not have onset during 
active service and are not otherwise etiologically related to 
the veteran's active service.

3.  The veteran has no suppuration or aural polyps of the 
left ear.





CONCLUSION OF LAW

1.  The criteria for service connection for a heart condition 
and hypertension have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for blackout spells 
and Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.114, Diagnostic 
Code 7354, 4.124a, Diagnostic Code 8199 (2008).

3.  The criteria for entitlement to a compensable evaluation 
for otitis media of the left ear have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.87, Diagnostic Code 6200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Heart condition and Hypertension

Certain chronic diseases such as cardiovascular-renal 
disease, including hypertension, although not shown in 
service, may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a specified time frame.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service treatment records are absent for any medical 
treatment for or report of a heart condition or hypertension.  
In a separation report of medical examination dated June 
1971, the veteran had a systolic blood pressure of 120 
millimeters of mercury (mmHg) and a diastolic blood pressure 
of 80 mmHg.  He also had normal clinical evaluations of his 
heart and vascular system.  This tends to show that the 
veteran did not have a heart condition or hypertension in 
active service, providing evidence against his claim as he 
fails to satisfy the second requirement for service 
connection.

Furthermore, because there is no finding of a heart condition 
or hypertension within one year after separation from active 
service, the presumptive provisions for chronic diseases are 
not for application.

The veteran underwent a VA examination in July 2006.  There, 
the examiner indicated that the veteran was being treated 
with Hydrochlorothiazide for high blood pressure.  Although 
the Board recognizes that the veteran has high blood 
pressure, the record fails to indicate a medical nexus 
between his high blood pressure and any disease or event 
incurred during active service many years ago.  The examiner 
noted that the veteran's heart had a regular rate and rhythm 
and that there were "no symptoms compatible with heart 
problems and heart examination is normal."  The Board finds 
that such an opinion provides evidence against this claim. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for a heart condition and 
hypertension, and his claims must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Blackout spells and Hepatitis C

Service treatment records are absent for any medical 
treatment for or report of blackout spells or Hepatitis C.  
In a separation report of medical examination dated June 
1971, the veteran had normal clinical evaluations of his 
neurologic system and no indications of liver problems or any 
other symptomatic indications of Hepatitis C.  This tends to 
show that the veteran did not have blackout spells or 
Hepatitis C in active service, providing strong evidence 
against his claim as he fails to satisfy the second 
requirement for service connection.

During a VA examination in July 2006, the veteran reported a 
history of blackout spells.  However, the examiner opined 
that these blackout spells were "probably related to illicit 
drug use or excess alcohol use."  The veteran has admitted a 
history of alcohol and cocaine abuse, which is consistent 
with a positive drug screen for cocaine in June 2005.  

In addition, the examiner noted the veteran's claim that he 
has Hepatitis C, however, the veteran could not provide 
documentation for this diagnosis.  The examiner indicated 
that "there [is] no laboratory [result] available to me that 
confirms Hepatitis C.  There is no evidence for Hepatitis C 
with normal liver function tests in 2005."  This report, 
taken together with the lack of any diagnosis of Hepatitis C, 
weighs heavily against the veteran's claim.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for blackout spells and 
Hepatitis C, and his claims must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection for otitis media of the left ear was 
initially established by a rating decision dated in November 
2004.  At the time that the veteran filed his current claim, 
his otitis media of the left ear was assigned a 
noncompensable rating under the criteria found in 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.

38 C.F.R. § 4.87, Diagnostic Code 6200 provides for a 10 
percent rating for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), during 
suppuration, or with aural polyps.

In a July 2006 VA examination, the examiner indicated that 
the veteran has had ear infections and that the veteran 
reported to have perforated his ear twice.  The record is 
absent of any indication of suppuration or aural polyps.  

During a January 2007 VA examination of the veteran's ears, 
the examiner noted that the left tympanic membrane was intact 
with some scarring present.  He also added that there "[was] 
no evidence of perforation or infection present in the left 
ear."  This report weighs heavily against the veteran's 
claims for a compensable rating for his service-connected 
otitis media.

Based on the evidence of record, which shows an absence of 
suppuration and aural polyps from his otitis media, the 
veteran is appropriately rated at 0 percent disabling for 
otitis media of the left ear.  The preponderance of the 
evidence of record is against a grant of a compensable rating 
for otitis media, and his claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the veteran is challenging the initial evaluation 
assigned for otitis media of the left ear.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the veteran's otitis media, the original claim in 
which the veteran sought to establish service connection and 
receive compensation for this disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

Here, most of the VCAA duty to notify was satisfied prior to 
the initial RO adjudication.  This was accomplished by way of 
letters sent to the veteran in March 2004 and June 2004 that 
fully addressed all three notice elements.  The letters were 
sent prior to the initial RO decision regarding the veteran's 
claim for service connection for a heart condition, blackout 
spells, hypertension, otitis media of the left ear, and 
Hepatitis C.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates for 
otitis media was satisfied subsequent to the initial RO 
decision by way of a letter sent to the veteran in December 
2006.  The letter informed the veteran of what evidence was 
required to substantiate the claim as far as an initial 
disability rating and effective date.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case from April 2007 and June 2008.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the veteran's claim for a higher evaluation 
of his otitis media, as the timing error did not affect the 
essential fairness of the adjudication.  

The December 2006 Dingess notice did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted 
for a heart condition, blackout spells, Hepatitis C, or 
hypertension.  See Dingess, supra.  However, since this 
decision affirms the RO's denials of service connection for 
those claims, the veteran is not prejudiced by the failure to 
provide him that further information.  That is, as the Board 
finds that service connection is not warranted for the claims 
for service connection at issue on this appeal, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  An appropriate 
VA examination was afforded the veteran in July 2006 and 
January 2007.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


